                  Case 18-12491-CSS                Doc 1420      Filed 09/04/19        Page 1 of 3



                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

---------------------------------------------------------- x
                                                           :   Chapter 11
In re:                                                     :
                                                           :   Case No. 18-12491 (CSS)
PROMISE HEALTHCARE GROUP, LLC, et :
al.,1                                                      :   (Jointly Administered)
                                                           :
                    Debtors.                               :
                                                           :                  1304, 1306, 1419
                                                               Re: Docket No. ___
                                                           :
                                                           :
---------------------------------------------------------- x

                 ORDER FURTHER EXTENDING THE EXCLUSIVE PERIODS
               PURSUANT TO SECTION 1121(d) OF THE BANKRUPTCY CODE

           Upon consideration of the motion (the “Motion”)2 for entry of an order (this “Order”)

pursuant to section 1121(d) of title 11 of the United States Code (the “Bankruptcy Code”) further

extending the Debtors’ exclusive periods in which to file a chapter 11 plan (the “Exclusive Filing

Period”) and solicit acceptances thereof (the “Exclusive Solicitation Period,” and, together with the

Exclusive Filing Period, the “Exclusive Periods”), all as more fully described in the Motion; and the



1
  The Debtors in these Chapter 11 Cases, together with the last four digits of each Debtor’s federal tax identification
number, are as follows: HLP HealthCare, Inc. (8381), PH-ELA, Inc. (9180), Promise Healthcare #2, Inc. (1913),
Promise Healthcare Group, LLC (1895), Promise Healthcare Holdings, Inc. (2601), Bossier Land Acquisition Corp.
(6644), HLP of Los Angeles, LLC (9102), HLP of Shreveport, Inc. (1708), HLP Properties at The Villages
Holdings, LLC (0006), HLP Properties at the Villages, L.L.C. (1938), HLP Properties of Vidalia, LLC (4255), HLP
Properties, Inc. (0068), Promise Healthcare of California, Inc. (9179), Promise Healthcare, Inc. (7953), Promise
Hospital of Ascension, Inc. (9219), Promise Hospital of Baton Rouge, Inc. (8831), Promise Hospital of Dade, Inc.
(7837), Promise Hospital of Dallas, Inc. (0240), Promise Hospital of East Los Angeles, L.P. (4671), Promise
Hospital of Florida at The Villages, Inc. (2171), Promise Hospital of Louisiana, Inc. (4886), Promise Hospital of
Lee, Inc. (8552), Promise Hospital of Overland Park, Inc. (5562), Promise Hospital of Phoenix, Inc. (1318), Promise
Hospital of Salt Lake, Inc. (0659), Promise Hospital of Vicksburg, Inc. (2834), Promise Hospital of Wichita Falls,
Inc. (4104), Promise Properties of Dade, Inc. (1592), Promise Properties of Lee, Inc. (9065), Promise Properties of
Shreveport, LLC (9057), Promise Skilled Nursing Facility of Overland Park, Inc. (5752), Promise Skilled Nursing
Facility of Wichita Falls, Inc. (1791), Quantum Health, Inc. (4298), Quantum Properties, L.P. (8203), Success
Healthcare 1, LLC (6535), Success Healthcare, LLC (1604), Vidalia Real Estate Partners, LLC (4947), LH
Acquisition, LLC (2328), Promise Behavioral Health Hospital of Shreveport, Inc. (1823), Promise Rejuvenation
Centers, Inc. (7301), Promise Rejuvenation Center at the Villages, Inc. (7529), and PHG Technology Development
and Services Company, Inc. (7766). The mailing address for the Debtors, solely for purposes of notices and
communications, is 999 Yamato Road, 3rd FL, Boca Raton, FL 33431.
2
    Unless otherwise defined herein, capitalized terms used shall have the meaning ascribed to them in the Motion.



EAST\168420430.1
              Case 18-12491-CSS          Doc 1420     Filed 09/04/19        Page 2 of 3



Court having found that it has jurisdiction to consider the Motion and the relief requested therein

pursuant to 28 U.S.C. §§ 157 and 1334, and the Amended Standing Order of Reference from the

United States District Court for the District of Delaware, dated February 29, 2012; and it

appearing that the relief requested in the Motion is in the best interests of the Debtors’ estates,

their creditors, and other parties in interest; adequate notice of the Motion and opportunity for

objection having been given; this Court having reviewed and considered the Motion and any

objections thereto; this Court having heard statements and evidence presented in support of

the relief requested by the Debtors in the Motion at a hearing before this Court (the

“Hearing”); upon the full record of the Chapter 11 Cases; it appearing that no other notice

need be given; it further appearing that the legal and factual bases set forth in the Motion and

the record made at the Hearing establish just cause for the relief granted herein; and after due

deliberation and sufficient cause therefor,

       IT IS HEREBY ORDERED THAT:

       1.      The Motion is GRANTED as set forth herein.

       2.      Pursuant to section 1121(d) of the Bankruptcy Code, the Debtors’ Exclusive

Filing Period is extended through and including October 7, 2019.

       3.          Pursuant to section 1121(d) of the Bankruptcy Code, the Debtors’ Exclusive

Solicitation Period is extended through and including December 2, 2019.

       4.          The extensions of the Exclusive Periods granted herein are without prejudice to

such further requests that may be made pursuant to section 1121(d) of the Bankruptcy Code by

the Debtors or any party in interest, for cause, upon notice and hearing.

       5.          All time periods set forth in this Order shall be calculated in accordance with

Bankruptcy Rule 9006(a).



                                                  2
EAST\168420430.1
              Case 18-12491-CSS        Doc 1420      Filed 09/04/19     Page 3 of 3



         6.     Notwithstanding any applicability of Bankruptcy Rules 6004(h), 7062, or 9014,

the terms and conditions of this Order shall be immediately effective and enforceable upon its

entry.

         7.     The Debtors are authorized to take all actions necessary to effectuate the relief

granted pursuant to this Order in accordance with the Motion.

         8.     This Court shall retain jurisdiction to hear and determine all matters arising from

or related to the implementation, interpretation, and/or enforcement of this Order.




         Dated: September 4th, 2019
                                               CHRISTOPHER S. SONTCHI
         Wilmington, Delaware                   3
                                               UNITED STATES BANKRUPTCY JUDGE
EAST\168420430.1
